As filed with the Securities and Exchange Commission on May 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08360 GUINNESS ATKINSON FUNDS (Exact name of registrant as specified in charter) 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Address of principal executive offices) (Zip code) James J. Atkinson, Jr. 21550 Oxnard Street, Suite 850 Woodland Hills, California 91367 (Name and address of agent for service) Copies to: Susan Penry-Williams, Esq. Kramer, Levin, Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY 10036 Registrant’s telephone number, including area code: (800)915-6566 Date of fiscal year end: December 31, 2013 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments. GUINNESS ATKINSON ALTERNATIVE ENERGY FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 97.9% Value Biofuel: 2.5% Maple Energy PLC* $ Efficiency: 15.7% Applied Intellectual Capital Ltd.*†^ - Canada Lithium Corp.* Carmanah Technologies Corp.* Itron, Inc.* Thermal Energy International, Inc.* WaterFurnace Renewable Energy Inc. Geothermal: 3.6% Ormat Technologies, Inc. Hydro: 6.5% Cia Energetica de Minas Gerais ADR Verbund AG Solar: 21.2% JA Solar Holdings Co., Ltd.* LDK Solar Co., Ltd. - ADR* Power-One Inc.* Renesola Ltd. - ADR* SMA Solar Technology AG SunPower Corp. - Class B * Suntech Power Holdings Co., Ltd. - ADR* Trina Solar Ltd. - ADR* Yingli Green Energy Holding Co., Ltd. - ADR* Wind: 48.4% Acciona S.A. Boralex Inc. - Class A* China Datang Corp. Renewable Power Co. Ltd. - H Shares* China Longyuan Power Group Corp. - H Shares China Suntien Green Energy Corp. Ltd. - H Shares EDP Renovaveis SA* See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ALTERNATIVE ENERGY FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 97.9% Value Wind: 48.4% (continued) Enel Green Power SpA $ Gamesa Corporation Tecnologica S.A. Good Energy Group PLC* Greentech Energy Systems* Huaneng Renewables Corp. Ltd. - H Shares* Nordex SE* Theolia SA* Vestas Wind Systems A/S* Total Common Stocks (cost $28,232,984) Total Investments in Securities $ (cost $28,232,984) - 97.9% Other Assets less Liabilities: 2.1% Net Assets: 100.0% $ * Non-income producing security. † Illiquid.Illiquid securities represent 0.0% of net assets. ^ Fair value under direction of the Board of Trustees.Fair valued securities represent 0.0% of net assets. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA FOCUS FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.2% Value China:30.6% Anhui Conch Cement Co Ltd - H Shares $ China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd db x-trackers - CSI- 2D Dongfang Electric Corp. Ltd. - H Shares Inner Mongolia Yitai - B Shares Jiangxi Copper Co., Ltd. - H Shares PetroChina Co., Ltd. - H Shares Shenzhen Expressway Co., Ltd. - H Shares Soho China, Ltd. Sohu.com Inc.* Weichai Power Co., Ltd. - H Shares Yanzhou Coal Mining Co., Ltd. - H Shares Hong Kong: 17.7% Chen Hsong Holdings China Liansu Group Holdings Ltd China Mobile Ltd. Galaxy Entertainment Group Ltd* HSBC Holdings PLC Kingboard Chemical Holdings Ltd. Kunlun Energy Co., Ltd. Indonesia: 2.9% Indo Tambangraya Megah PT Vale Indonesia Tbk Malaysia: 5.5% DiGi.Com Bhd UMW Holdings Bhd See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA FOCUS FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.2% Value South Korea: 12.4% Hyundai Mobis $ Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd. Taiwan: 16.1% Asustek Computer Inc. Novatek Microelectronics Corp. Ltd. 2 Shin Zu Shing Co., Ltd. 6 Taiwan Semiconductor Manufacturing Co., Ltd. TPK Holding Co. Ltd. Thailand: 14.0% Electricity Generating PCL/Foreign Glow Energy PCL/Foreign LPN Development PCL/Foreign PTT Exploration & Production PCL/Foreign PTT PCL/Foreign Total Common Stocks (cost $19,671,082) Total Investments in Securities $ (cost $19,671,082) - 99.2% Other Assets less Liabilities: 0.8% Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA PACIFIC DIVIDEND FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 96.9% Value Australia:1.8% Incitec Pivot Ltd. $ China:19.7% China Shanshui Cement Group Ltd. Industrial & Commercial Bank of China - H Shares Inner Mongolia Yitai - B Shares PetroChina Co., Ltd. - ADR Shenzhou Int'l Group Soho China Ltd. Yanzhou Coal Mining Co., Ltd. - H Shares Hong Kong:18.2% BOC Hong Kong Holdings Ltd. China Mobile Ltd. CLP Holdings Ltd. HSBC Holdings PLC - ADR VTech Holdings Ltd. Indonesia:6.2% Indo Tambangraya Megah PT Telekomunikasi Indonesia Tbk PT Malaysia:2.6% DiGi.Com Bhd Singapore:3.3% United Overseas Bank Ltd. South Korea:3.8% KT&G Corp. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON ASIA PACIFIC DIVIDEND FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 96.9% Value Taiwan:21.9% Asustek Computer Inc. $ Lite-On Technology Corp. Novatek Microelectronics Corp. Ltd. St Shine Optical Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. TPK Holding Co. Ltd. Thailand:19.4% Delta Electronics Thai PCL/Foreign Glow Energy PCL/Foreign LPN Development PCL/Foreign PTT Global Chemical PCL/Foreign PTT PCL/Foreign Thai Tap Water Supply PCL/Foreign Total Common Stocks (cost $3,725,109) Total Investments in Securities $ (cost $3,725,109) - 96.9% Other Assets less Liabilities: 3.1% Net Assets: 100.0% $ ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.1% Value Airlines:2.2% Cathay Pacific Airways Ltd. $ Auto/Truck Parts & Equipment:2.2% Weichai Power Co., Ltd. - H Shares Auto - Cars/Light Trucks:1.9% Geely Automobile Holdings Ltd Building Products: 4.7% Anhui Conch Cement Co Ltd. - H Shares China Liansu Group Holdings Ltd. Casino Hotels: 2.6% Galaxy Entertainment Group Ltd.* Cellular Telecommunications:4.3% China Mobile Ltd. Chemicals - Other:1.9% Kingboard Chemical Holdings Ltd. Coal:6.2% China Shenhua Energy Co Ltd. - H Shares Inner Mongolia Yitai - B Shares Yanzhou Coal Mining Co., Ltd. - H Shares Commercial Banks:16.0% BOC Hong Kong Holdings Ltd. China Construction Bank Corp. - H Shares Dah Sing Financial Holdings Ltd. HSBC Holdings PLC Industrial & Commercial Bank of China - H Shares Wing Hang Bank Ltd. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.1% Value Computers:5.1% Lenovo Group Ltd. $ Distribution/Wholesale:2.4% Digital China Holdings Ltd. Exchange Traded Funds (ETFs):2.8% db x-trackers - CSI- 2D Gas - Distribution:3.8% Beijing Enterprises Holdings Ltd. Internet Application Software:4.6% Tencent Holdings Ltd. Machinery - General Industries:0.7% Chen Hsong Holdings Metal - Copper:3.1% Jiangxi Copper Co., Ltd. - H Shares Oil - Integrated:4.1% PetroChina Co., Ltd. - H Shares Oil - Exploration & Production:9.8% CNOOC Ltd. Kunlun Energy Co., Ltd. Power Conversion/Supply Equipment:1.9% Dongfang Electric Corp., Ltd. - H Shares Public Thoroughfares:1.0% Shenzhen Expressway Co., Ltd. - H Shares Real Estate Operations/Development:5.9% Soho China Ltd. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON CHINA & HONG KONG FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.1% Value Real Estate Management/Service:0.8% Midland Holdings Ltd. $ Retail - Apparel:0.1% Glorious Sun Enterprises Ltd. Retail - Automobile:1.7% Baoxin Auto Group Ltd. Telecommunication Equipment:3.5% VTech Holdings Ltd. Web Portals/ISP:5.8% NetEase Inc. ADR Sohu.com Inc.* Total Common Stocks (cost $97,203,436) Total Investments in Securities $ (cost $97,203,436) - 99.1% Other Assets less Liabilities: 0.9% Net Assets: 100.0% $ * Non-income producing security. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL ENERGY FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.8% Value Energy - Alternate Source:1.1% JA Solar Holdings Co. Ltd. - ADR* $ Trina Solar Ltd. - ADR* Machinery - General Industries:0.1% Shandong Molong Petroleum Machinery Co., Ltd. - H Shares Oil & Gas - Drilling:4.3% Cluff Natural Resources* Patterson-UTI Energy, Inc. Transocean Ltd. Oil & Gas - Exploration & Production:40.8% Afren PLC* Apache Corp. Bill Barrett Corp* Canadian Natural Resources Ltd. Carrizo Oil & Gas Inc.* Chesapeake Energy Corp. Devon Energy Corp. Dragon Oil PLC JKX Oil & Gas PLC * Newfield Exploration Co.* Noble Energy Inc. Ophir Energy PLC* Pantheon Resources PLC* Penn Virginia Corp.* Petrominerales Ltd.* QEP Resources Inc. SOCO International PLC* Stone Energy Corp* Triangle Petroleum Corp.* Trinity Exploration & Production PLC Ultra Petroleum Corp* Unit Corp* WesternZagros Resources Ltd.* See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL ENERGY FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 99.8% Value Oil & Gas - Field Services:7.3% Halliburton Co. $ Helix Energy Solutions Group, Inc.* Kentz Corp Ltd. Oil & Gas - Integrated:42.7% BP PLC Chevron Corp. ConocoPhillips ENI SpA Exxon Mobil Corp. Gazprom OAO - ADR Hess Corp. OMV AG PetroChina Co., Ltd. - H Shares Royal Dutch Shell PLC - Class A Statoil ASA Suncor Energy, Inc. Total SA Oil Refining & Marketing:3.5% Valero Energy Corp. Total Common Stocks (cost $92,266,221) Warrants:0.0% Cluff Natural Resources, Expiration 5/22/15, Excerise price £0.10*†^ - Total Investments in Securities $ (cost $92,266,221) - 99.8% Other Assets less Liabilities: 0.2% Net Assets: 100.0% $ * Non-income producing security. † Illiquid.Illiquid securities represent 0.0% of net assets. ^ Fair value under direction of the Board of Trustees.Fair valued securities represent 0.0% of net assets. ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL INNOVATORS FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 98.6% Value Automobile Manufacturers:3.9% Honda Motor Co., Ltd. - ADR $ Toyota Motor Corp. - ADR Cable/Satellite TV:4.1% Comcast Corp. - Class A Commercial Bank:7.3% Capital One Financial Corp. State Street Corp. Commercial Services:3.8% H&R Block, Inc. Computer Aided Design:4.3% Parametric Technology Corp.* Computers:1.5% Research In Motion Ltd.* Diversified Manufacturing Operations: 4.0% Danaher Corp. E-Commerce:3.9% eBay, Inc.* Electronics:14.6% Intel Corp. L-3 Communications Holdings, Inc. NVIDIA Corp. Samsung Electronics Co., Ltd. - GDR Finance - Investment Bank/Broker:3.8% TD Ameritrade Holding Corp. Finance - Other Services:3.8% IntercontinentalExchange, Inc.* Machinery:4.2% Roper Industries, Inc. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON GLOBAL INNOVATORS FUND Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 98.6% Value Medical - Biomedical:4.1% Gilead Sciences, Inc.* $ Oil - Integrated:3.5% BP PLC - ADR Prepackaged Software:7.4% Check Point Software Technologies* Oracle Corp. Retail:4.3% Best Buy Co., Inc. Semiconductor:7.8% Applied Materials, Inc. Taiwan Semiconductor Manufacturing Co., Ltd - ADR Telecommunications:7.1% CenturyLink, Inc. Vodafone Group PLC - ADR Web Portals/ISP:3.1% Blucora Inc.* Wireless Equipment:2.1% Nokia OYJ - ADR Total Common Stocks (cost $34,327,580) Total Investments in Securities $ (cost $34,327,580) - 98.6% Other Assets less Liabilities: 1.4% Net Assets: 100.0% $ * Non-income producing security. ADR - American Depository Receipt GDR - Global Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON INFLATION MANAGED DIVIDEND FUND™ Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 98.3% Value France:5.4% Danone SA $ Total SA Germany:2.9% Deutsche Boerse AG Hong Kong:2.4% China Mobile Ltd. - ADR Italy:2.5% ENI SpA Netherlands:2.4% Royal Dutch Shell PLC - Class A United Kingdom:31.0% Aberdeen Asset Management PLC AstraZeneca PLC BAE Systems PLC Halma PLC ICAP PLC Imperial Tobacco Group PLC Meggitt PLC Reckitt Benckiser Group PLC Unilever PLC Vodafone Group PLC Willis Group Holding PLC United States:51.7% AbbVie Inc. Aflac Inc. Arthur J Gallagher Coca-Cola Co./The General Dynamics Corp. H&R Block, Inc. Illinois Tool Works Inc. See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON INFLATION MANAGED DIVIDEND FUND™ Schedule of Investments at March 31, 2013 (Unaudited) Shares Common Stocks: 98.3% Value United States:51.7% (continued) Johnson & Johnson $ Kraft Foods Inc. - Class A L-3 Communications Holdings Inc. Mattel Inc. Merck & Co Inc Microsoft Corp. Mondelez International Inc. Northrop Grumman Corp. Pfizer Inc. Procter & Gamble Co/The Reynolds American Inc. Total Common Stocks (cost $1,660,305) Total Investments in Securities (cost $1,660,305) - 98.3% $ Other Assets less Liabilities: 1.7% . Net Assets: 100.0% $ ADR - American Depository Receipt See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON RENMINBI YUAN & BOND FUND Schedule of Investments at March 31, 2013 (Unaudited) Principal Amount (CNH) Corporate Bonds:76.7% Value Auto-Cars/Light Trucks:9.2% Renault S.A., 5.62%, 10/10/14 $ Volkswagen International Finance NV, 2.15%, 05/23/16 Volkswagen International Finance NV, 2.15%, 11/30/17 Volvo Treasury AB, 3.80%, 11/22/15 Casino Hotels:0.9% Galaxy Entertainment, 4.62%, 12/16/13 Commerical Banks:16.5% Ag Bank Of China, 3.20%, 11/28/15 CCBL Funding PLC, 3.20%, 11/29/15 HSBC Bank PLC, 2.87%, 04/30/15 ICICI Bank Ltd./Singapore, 4.90%, 09/21/15 Rabobank Nederland, 3.25%, 09/20/15 Societe Generale, 4.15%,09/06/14 VTB Bank OJSC, 4.50%, 10/30/15 Electric - Integrated:3.9% China Guangdong, 3.75%, 11/01/15 Finance-Investment Bank/Broker:2.6% Banco BTG Pactual, 4.10%, 03/26/16 Food-Retail:1.8% Tesco PLC, 1.75%, 09/01/14 Industrial Gases:10.6% Air Liquide Finance SA, 3.00%, 09/19/16 Machinery:4.9% Caterpillar Financial Services Corp., 1.35%, 07/12/13 Caterpillar Financial Services Corp., 2.90%, 03/16/14 Manufacturer: 1.0% Singamas Container Holdings Ltd, 4.75%, 04/14/14 See accompanying Notes to Schedule of Investments. GUINNESS ATKINSON RENMINBI YUAN & BOND FUND Schedule of Investments at March 31, 2013 (Unaudited) Principal Amount (CNH) Corporate Bonds:76.7% Value Oil Company - Exploration & Production:3.5% CNPC Golden Autumn Ltd, 2.55%, 10/26/13 $ Oil Company - Integrated:5.0% BP Capital Markets PLC, 1.70%, 09/15/14 Real Estate Operator/Developer:12.1% Central Plaza Devt, 7.60%, 11/29/15 Gemdale Asia Hld Ltd., 5.63%, 03/21/18 Global Logistic Properties Ltd, 3.37%, 05/11/16 New World China Land, 5.50%, 02/06/18 Special Purpose Banks:3.0% Export Import Bank of China, 3.35%, 6/18/17 Korea Development Bank, 3.30%, 06/21/15 Steel - Producers:1.7% Shanghai Baosteel Group Corp., 3.12%, 12/01/13 Total Corporate Bonds $ (cost $69,298,813) Short-Term Investments:20.9% Certificate of deposits: 20.9% Bank of China, 2.85%, 04/15/13 Bank of China, 3.03%, 05/06/13 Total Certificate of Deposits $ (cost $19,262,792) Total Investments in Securities (cost $88,561,604) - 97.6% Cash: 1.0% Cash Yuan (Offshore): 1.0% Other Assets less Liabilities: 1.4% Net Assets: 100.0% $ See accompanying Notes to Schedule of Investments. GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited March 31, 2013 Note 1 – Organization Guinness AtkinsonTM Funds (the “Trust”), was organized on April 28, 1997 as a Delaware business trust and registered under the Investment Company Act of 1940, as amended (the “1940 Act”),as an open-end management investment company.Currently, the Trust offers eight separate series:Guinness Atkinson Alternative Energy Fund (the “Alternative Energy Fund”), Guinness Atkinson Asia Focus Fund (the “Asia Focus Fund”), Guinness Atkinson Asia Pacific Dividend Fund (the “Asia Pacific Dividend Fund”), Guinness Atkinson China & Hong Kong Fund (the “China & Hong Kong Fund”), Guinness Atkinson Global Energy Fund (the “Global EnergyFund”),Guinness Atkinson Global Innovators Fund (the “Global Innovators Fund”), Guinness Atkinson Inflation Managed Dividend FundTM (the “Inflation Managed Dividend FundTM”) and Guinness Atkinson Renminbi Yuan & Bond Fund (the “Renminbi Yuan & Bond Fund”), all of which(each a “Fund” and collectively, the “Funds”) are covered by this report.Except for the Inflation Managed Dividend FundTM, each Fund is a non-diversified Fund. The China & Hong Kong Fund began operations on June 30, 1994, the Asia Focus Fund began operations on April 29, 1996, the Global Innovators Fund began operations on December 15, 1998, the Global Energy Fund began operations on June 30, 2004, the Alternative Energy Fund and the Asia Pacific Dividend Fund began operations on March 31, 2006, the Renminbi Yuan & Bond Fund began operations on June 30, 2011, and the Inflation Managed Dividend FundTM began operations on March 30, 2012. The Alternative Energy Fund’s and Asia Focus Fund’s investment objective is long-term capital appreciation.The Asia Pacific Dividend Fund’s investment objective is to provide investors with dividend income and long-term capital growth.The China & Hong Kong Fund’s investment objective is long-term capital appreciation primarily through investments in securities of China and Hong Kong.The Global Energy Fund’s and Global Innovators Fund’s investment objective is long-term capital appreciation.The Renminbi Yuan & Bond Fund’s investment objective is to seek total return.Total return means the combination of capital appreciation and investment income, which includes changes in the value of the renminbi, the currency of China of which the yuan is the unit.The Inflation Managed Dividend Fund’s investment objective is to seek a moderate level of current income and consistent dividend growth at a rate that exceeds inflation. Note 2 – Significant accounting policies The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.Securities of the Funds that are traded on a principal exchange (U.S. or foreign) or NASDAQ are valued at the official closing price on each day that the exchanges are open for trading.Securities traded on an exchange for which there have been no sales, and other over-the-counter securities are valued at the mean between the bid and asked prices.Debt securities are valued based on available market quotations received from an independent pricing service approved by the Trust’s Board of Trustees which may utilize both transaction data and market information such as yield, prices of securities of comparable quality, coupon rate, maturity, type of issue, trading characteristics and other market data.Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Investment Advisor in accordance with procedures established by the Board of Trustees.In determining fair value, the Funds take into account all relevant factors and available information.Consequently, the price of the security used to calculate its Net Asset Value may differ from quoted or published prices for the same security.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine.Short-term investments are stated at cost, combined GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited March 31, 2013 with accrued interest, which approximates market value.Realized gains and losses from securities transactions are calculated using the identified cost method. Foreign securities are recorded in the financial statements after translation to U.S. dollars based on the applicable exchange rate at the end of the period.The Funds do not isolate that portion of the results of operations resulting from changes in the currency exchange rate from the fluctuations resulting from changes in the market prices of investments. Foreign exchange gain or loss resulting from holding of a foreign currency, expiration of a currency exchange contract, difference in exchange rates between the trade date and settlement date of an investment purchased or sold, and the difference between dividends actually received compared to the amount shown in a Fund’s accounting records on the date of receipt are shown as net realized gains or losses on foreign currency transactions in the respective Fund’s statement of operations. B. Security Transactions, Dividend Income and Distributions.Security transactions are accounted for on the trade date.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Realized gains and losses from securities transactions are calculated using the identified cost method. C. Concentration of Risk.The Alternative Energy Fund invests substantially in the alternative energy or energy technology sectors.The Asia Focus Fund invests substantially all of its assets in the Asian continent.The Asia Pacific Dividend Fund invests primarily in dividend-producing equity securities of Asia Pacific companies.The China & Hong Kong Fund invests substantially all of its assets in securities that are traded in China or Hong Kong or that are issued by companies that do a substantial part of their business in China. The Global Energy Fund invests substantially in energy companies; the changes in the prices and supplies of oil and other energy fuels may affect the Fund’s investments.The Renminbi Yuan & Bond Fund invests in securities issued by companies economically tied to China, which exposes the Fund to greater market risk and potential monetary losses than if the Fund’s assets were diversified among other regions.The consequences of political, social, or economic changes in the countries or business sectors in which the securities are offered or the issuers conduct their operations may affect the market prices of the Funds' investments and any income generated, as well as the Funds' ability to repatriate such amounts. Note 3 – Federal Income Tax Information At March 31, 2013, gross unrealized appreciation and (depreciation) on investments were as follows: Alternative Energy Fund Asia Focus Fund Asia Pacific Dividend Fund China & Hong Kong Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments ) GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited March 31, 2013 Global Energy Fund Global Innovators Fund Inflation Managed Dividend FundTM Renminbi Yuan & Bond Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments ) ) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. Note 4 – Fair Value Measurements and Disclosures Fair Value Measurements and Disclosures clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosure about the use of fair value measurements in an effort to make the measurement of fair value more consistent and comparable.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar securities, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. GUINNESS ATKINSONTM FUNDS NOTES TO SCHEDULE OF INVESTMENTS – Unaudited March 31, 2013 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of March 31, 2013, in valuing the Funds’ assets carried at fair value: Alternative Energy Fund Assets Table Level 1 Level 2 Level 3 Total Investments, at Value Common Stocks1 Basic Materials $ $
